Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 13, 14, 17, 18, 21, 24, 25, 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1) in .


1. FUJISAKI discloses a wireless communication device comprising: a first function control circuit configured to execute a first function [par 0059, The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. The CPU 101 implements functions of the smart terminal 10 according to programs stored in the memory 102]; a processor wherein the processor is configured to establish [par 0058, 0059, 0063, the smart terminal 10 includes a CPU 101, a memory 102, a secondary storage device 103, a touch panel 104, and a wireless communication device. The secondary storage device 103 stores programs, etc., installed in the smart terminal 10. The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. Note that the wireless AP equipped device 20 also includes a CPU and a memory, etc], wireless connection with a terminal device upon request for the wireless connection from one of the wireless communication device and the terminal device [par 0065, 0073, The wireless connection control unit 121 controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit 22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP], query, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute the function is in a state of being executed or run by the terminal device [par 0103, 0106, The device connection managing unit 129 monitors the communication state of the device-specific application that has started communication with the wireless AP equipped device 20. The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit 128 about the presence/absence of called resource binding information including the identification information reported from the data transmitting and receiving unit 122],
 	FUJISAKI fail to show when a state of a response of the terminal device with respect to the query indicates that the first application program is in the state of being executed or run by the terminal device, maintain or cut off the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the query indicates that the first application program is not in the state of being executed or run by the terminal device, cut off the wireless communication with the terminal device, 
par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340], and when a state of a response of the terminal device with respect to the query indicates that the first application program is not in the state of being executed or run by the terminal device, cut off the wireless communication with the terminal device [par 0042, 0043, If alert device alarm logic 160 fails to receive a message in the prescribed time period, or the message indicates abnormal operation, alert device alarm logic 160 activates the output notification 170 to alert the remote observer 40 to an error condition. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340. If any abnormal conditions occur, MMA Status 140 is not sent and the process ends with Transmission Absent 334], 

 	FUJISAKI and McClure fail to show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device.
 	In an analogous art Haba show when the wireless communication with the terminal device is cut off [par 0061, 0112,  the CPU 110 executes an existing connection cutoff process (S020) to cut off all connections including the existing wireless connections (including an IP communication connection associated with the cutoff of the wireless connection) established between the access point AP and the wireless terminal TE as well as the IP communication connection between the access point AP and the router RT. The cutoff of the connection makes it possible to prevent an extraneous interrupt process during a setting process, preventing the processing speed from deteriorating and an abnormal ending of the setting process], refuse for a predetermined period a repeated connection request from the terminal device [par 0113,  The temporary connection preparation process enables a temporary connection setting process quickly after connection to the designated terminal. Then the accepting unit 112 determines presence/absence of a request for connection from the designated terminal (S050). If there is no request for connection from the designated terminal (No for S050), the accepting unit 112 waits for a request for connection from the designated terminal until a predetermined period of time elapses (No for S060). Here, when the predetermined period elapses (Yes for S060), the CPU 110 executes the connection recovery process (S140), returns to communications using the first wired communication I/F 180 that is the existing connection (S1020)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.


2. FUJISAKI, McClure, and Haba creates the wireless communication device according to claim 1, wherein the processor, while the wireless connection is established, repeats the query until the wireless connection is cut off [FUJISAKI par 0106, 0109, The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless AP equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released]

par 0059, The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. The CPU 101 implements functions of the smart terminal 10 according to programs stored in the memory 102], the terminal device comprising a second processor, wherein the first processor of the wireless communication device is configured to establish the wireless connection with the terminal device upon request for the wireless connection from one of the wireless communication device and the terminal device[par 0065, 0073, The wireless connection control unit 121 controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit 22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP], query, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute the first function is in a state of being executed or run by the terminal device [par 0103, 0106, The device connection managing unit 129 monitors the communication state of the device-specific application that has started communication with the wireless AP equipped device 20. The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit 128 about the presence/absence of called resource binding information including the identification information reported from the data transmitting and receiving unit 122]
 	FUJISAKI fail to show when a state of a response of the terminal device with respect to the query indicates that the first application program is in the state of being executed or run by the terminal device, maintain the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the query indicates that the first application program is not in the state of being executed or run by the terminal device, cut off the wireless communication with the terminal device, and  the second processor of the terminal device is configured to respond to the query from the wireless communication device.
	In an analogous art McClure show when a state of a response of the terminal device with respect to the query indicates that the first application program is in the state of being executed or run by the terminal device, maintain the wireless connection with the terminal device[par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340], based on a state of a response of the terminal device with respect to the query, and the second processor of the terminal device is configured to respond to the query from the wireless communication device[par 0042, Once the communication link between mobile device 110 and alert device 150 is established, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.
 	FUJISAKI and McClure fail to show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device.
 	In an analogous art NIWA show when the wireless communication with the terminal device is cut off [par 0061, 0112,  the CPU 110 executes an existing connection cutoff process (S020) to cut off all connections including the existing wireless connections (including an IP communication connection associated with the cutoff of the wireless connection) established between the access point AP and the wireless terminal TE as well as the IP communication connection between the access point AP and the router RT. The cutoff of the connection makes it possible to prevent an extraneous interrupt process during a setting process, preventing the processing speed from deteriorating and an abnormal ending of the setting process], refuse for a predetermined period a repeated connection request from the terminal device [par 0113,  The temporary connection preparation process enables a temporary connection setting process quickly after connection to the designated terminal. Then the accepting unit 112 determines presence/absence of a request for connection from the designated terminal (S050). If there is no request for connection from the designated terminal (No for S050), the accepting unit 112 waits for a request for connection from the designated terminal until a predetermined period of time elapses (No for S060). Here, when the predetermined period elapses (Yes for S060), the CPU 110 executes the connection recovery process (S140), returns to communications using the first wired communication I/F 180 that is the existing connection (S1020)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.


 	In an analogous art Haba show wherein, the processor cuts off the wireless communication with the terminal device par 0061, 0112,  the CPU 110 executes an existing connection cutoff process (S020) to cut off all connections including the existing wireless connections (including an IP communication connection associated with the cutoff of the wireless connection) established between the access point AP and the wireless terminal TE as well as the IP communication connection between the access point AP and the router RT. The cutoff of the connection makes it possible to prevent an extraneous interrupt process during a setting process, preventing the processing speed from deteriorating and an abnormal ending of the setting process],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.


10. FUJISAKI, McClure, and Haba provides the wireless communication system according to claim 9, wherein the first processor, while the wireless connection is established, repeats the query until the wireless connection is cut off [par 0106, 0109, The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless AP equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released].


13. FUJISAKI provides a wireless communication method executed by a wireless communication device for communication with a terminal device, the method comprising: establishing a wireless connection with the terminal device upon
request for the wireless connection from one of the wireless communication device and the terminal device [par 0065, 0073, The wireless connection control unit 121
controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit 22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP], querying, upon establishment of the wireless connection with the terminal par 0103, 0106, The device connection managing unit 129 monitors the communication state of the device-specific application that has started communication with the wireless AP equipped device 20. The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit 128 about the presence/absence of called resource binding information including the identification information reported from the data transmitting and receiving unit 122]
 	FUJISAKI fail to show is in a state of being executed or run by the terminal device; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device, maintaining the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the querying indicates that the first application program is not in the state of being executed or run by the terminal device, cutting off the wireless communication with the terminal device; 
 	In an analogous art McClure show is in a state of being executed or run by the terminal device; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device, maintaining the wireless connection with the terminal device[par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340]; and when a state of a response of the terminal device with respect to the querying indicates that the first application program is not in the state of being executed or run by the terminal device, cutting off the wireless communication with the terminal device[par 0042, 0043, If alert device alarm logic 160 fails to receive a message in the prescribed time period, or the message indicates abnormal operation, alert device alarm logic 160 activates the output notification 170 to alert the remote observer 40 to an error condition. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340. If any abnormal conditions occur, MMA Status 140 is not sent and the process ends with Transmission Absent 334].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.

 	In an analogous art NIWA show when the wireless communication with the terminal device is cut off [par 0061, 0112,  the CPU 110 executes an existing connection cutoff process (S020) to cut off all connections including the existing wireless connections (including an IP communication connection associated with the cutoff of the wireless connection) established between the access point AP and the wireless terminal TE as well as the IP communication connection between the access point AP and the router RT. The cutoff of the connection makes it possible to prevent an extraneous interrupt process during a setting process, preventing the processing speed from deteriorating and an abnormal ending of the setting process], refuse for a predetermined period a repeated connection request from the terminal device [par 0113,  The temporary connection preparation process enables a temporary connection setting process quickly after connection to the designated terminal. Then the accepting unit 112 determines presence/absence of a request for connection from the designated terminal (S050). If there is no request for connection from the designated terminal (No for S050), the accepting unit 112 waits for a request for connection from the designated terminal until a predetermined period of time elapses (No for S060). Here, when the predetermined period elapses (Yes for S060), the CPU 110 executes the connection recovery process (S140), returns to communications using the first wired communication I/F 180 that is the existing connection (S1020)].


14. FUJISAKI, McClure, and Haba disclose the wireless communication method according to claim 13, wherein while the wireless connection is established, the querying is repeated until the wireless connection is cut off [par 0106, 0109, The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless A P equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released}.


17. FUJISAKI teaches a non-transitory computer-readable recording medium having stored thereon a program for causing a computer included in a wireless communication device to execute processing comprising [par 0058, 0059, 0063, the smart terminal 10 includes a CPU 101, a memory 102, a secondary storage device 103, a touch panel 104, and a wireless communication device. The secondary storage device 103 stores programs, etc., installed in the smart terminal 10. The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. Note that the wireless AP equipped device 20 also includes a CPU and a memory, etc],: establishing a wireless connection with a terminal device upon request for the wireless connection from one of the wireless communication device and the terminal device[par 0065, 0073, The wireless connection control unit 121 controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit 22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP];
 	FUJISAKI querying, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute a first function is in a state of being executed or run by the terminal device; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device, maintaining the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the querying indicates that 
 	In an analogous art McClure querying, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute a first function is in a state of being executed or run by the terminal device[par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340]
; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device cutting off the wireless communication with the terminal device [par 0042, 0043, If alert device alarm logic 160 fails to receive a message in the prescribed time period, or the message indicates abnormal operation, alert device alarm logic 160 activates the output notification 170 to alert the remote observer 40 to an error condition. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340. If any abnormal conditions occur, MMA Status 140 is not sent and the process ends with Transmission Absent 334].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.
 	FUJISAKI and McClure fail to show when the wireless communication with the terminal device is cut off, refusing for a predetermined period a repeated connection request from the terminal device.
 	In an analogous art Haba show when the wireless communication with the terminal device is cut off, refusing for a predetermined period a repeated connection request from the terminal device[par 0113,  The temporary connection preparation process enables a temporary connection setting process quickly after connection to the designated terminal. Then the accepting unit 112 determines presence/absence of a request for connection from the designated terminal (S050). If there is no request for connection from the designated terminal (No for S050), the accepting unit 112 waits for a request for connection from the designated terminal until a predetermined period of time elapses (No for S060). Here, when the predetermined period elapses (Yes for S060), the CPU 110 executes the connection recovery process (S140), returns to communications using the first wired communication I/F 180 that is the existing connection (S1020)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Haba because this is to 


18. FUJISAKI, McClure, and Haba defines the recording medium according to claim 17, wherein while the wireless connection is established, the querying is repeated until the wireless connection is cut off [par 0106, 0109, The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless A P equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released]


21. FUJISAKI, McClure, and Haba defines the wireless communication device according to claim 1, Fujisaki and Haba fail to show wherein: the query is a query to which the terminal device can respond to when the first application program is in the state of being executed or run by the terminal device and cannot respond to when the 
 	In an analogous art McClure show wherein: the query is a query to which the terminal device can respond to when the first application program is in the state of being executed or run by the terminal device and cannot respond to when the first application program is not in the state of being executed or run by the terminal device[par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, Haba, and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.

24. FUJISAKI, McClure, and Haba disclose the wireless communication device according to claim 1, FUJISAKI and Haba fail to show wherein: when the wireless communication with the terminal device is maintained, the processor controls the first 
 	In an analogous art McClure show wherein: when the wireless communication with the terminal device is maintained, the processor controls the first function by the first function control circuit based on the wireless communication with the terminal device by which the first application program is being executed[par 0042, Once the communication link between mobile device 110 and alert device 150 is established, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, Haba, and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property

25. FUJISAKI, Haba, and McClure create the wireless communication device according to claim 1, FUJISAKI and McClure fail to show wherein the predetermined period is set by a user.
 	In an analogous art Haba create the wireless communication device according to claim 1 show wherein the predetermined period is set by a user [par 0076, the CPU 110 determines whether there is only one designated terminal TE1 that has established a connection relationship with the access point AP within a predetermined period of time since the above described limitation release time (S410). The predetermined period of time may be set as the same period as the limit time of the above described step S060, or set shorter than the limit time of the above described step S060. Note that the CPU 110 may stand by until the predetermined period elapses in a case where it has not elapsed]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.


27. FUJISAKI, McClure, and Haba creates the wireless communication device according to claim 1, FUJISAKI and McClure fail to show wherein: when the wireless communication with the terminal device is cut off immediately after elapse of the predetermined period, a next predetermined period is set longer than the predetermined period.
 	In an analogous art Haba show wherein: when the wireless communication with the terminal device is cut off immediately after elapse of the predetermined period, a next predetermined period is set longer than the predetermined period [par 0061, 0112,  the CPU 110 executes an existing connection cutoff process (S020) to cut off all connections including the existing wireless connections (including an IP communication connection associated with the cutoff of the wireless connection) established between the access point AP and the wireless terminal TE as well as the IP communication connection between the access point AP and the router RT. The cutoff of the connection makes it possible to prevent an extraneous interrupt process during a setting process, preventing the processing speed from deteriorating and an abnormal ending of the setting process], a next predetermined period is set longer than the predetermined period [par 0076, TE1 that has established a connection relationship with the access point AP within a predetermined period of time since the above described limitation release time (S410). The predetermined period of time may be set as the same period as the limit time of the above described step S060, or set shorter than the limit time of the above described step S060. Note that the CPU 110 may stand by until the predetermined period elapses in a case where it has not elapsed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.


5.  	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1) in further of McClure et al. (U.S. Pub No. 2016/0127928 A1),  Haba et al (U.S. Pub No. 2013/0132576 A1) in view of Huang et al (U.S. Pub No. 2008/0240438 A1).


 	In an analogous art Huang show wherein; the query includes information decipherable only by the first application program, and when there is no response to the query from the terminal device, the processor cuts off the wireless connection with the terminal device [par 0027, The deciphering applications serve one or more RNCs in the UTRAN and may be registered with the monitoring system. luCS/luPS monitoring application 402 queries all the registered deciphering applications, such as application 405, to identify which UTRAN deciphering application is monitoring the RNC}.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, Haba, and Huang because this provides a system and method for capturing ciphering keys from a UMTS network and passing the ciphering keys to applications that are deciphering encrypted packets.



6.  	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1) in further of McClure et al. (U.S. Pub No. 2016/0127928 A1), Haba et al (U.S. Pub No. 2013/0132576 A1)in view of Bugenhagen et al. (U.S. Pub No. 2012/0201360 Al).

6. FUJISAKI, Haba, and McClure defines the wireless communication device according to claim 1, FUJISAKI, Haba, and McClure fail to show wherein; the processor executes the query a certain number of times, and when there is no response from the terminal device to the query executed the certain number of times, the processor determines that the wireless connection is not requested by a user, and cuts off the wireless connection with the terminal device.
 	In an analogous Bugenhagen show wherein; the processor executes the query a certain number of times, and when there is no response from the terminal device to the query executed the certain number of times, the processor determines that the wireless connection is not requested by a user, and cuts off the wireless connection with the terminal device [par 0005, The method includes determining that a threshold has been reached based on performance data, the threshold associated with a decline in quality of a connection between the first end-user device and the network. The method also includes transmitting a query to the first end-user device in response to the determined reaching of the threshold, the query requesting from a user of the first end-user device a communication action to perform based on the threshold being reached. The method further includes changing the communications session between the first end-user device and the network in accordance with the received communication action].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, Haba and Bugenhagen because this provides method of monitoring a link in a network between a first end-user device and a network

7.	 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1) in further of McClure et al. (U.S. Pub No. 2016/0127928 A1) Haba et al (U.S. Pub No. 2013/0132576 A1) in view of Jones et al. (U.S. Pub No. 2009/0320106 All).

8. FUJISAKI, Haba, and McClure disclose the wireless communication device according to claim 1, FUJISAKI and McClure fail to show wherein; the wireless communication device is a coating device, the first function is a function of applying ink, and the first function control circuit is an ink head control circuit.
In an analogous art Jones show wherein; the wireless communication device is a coating device, the first function is a function of applying ink, and the first function control circuit is an ink head control circuit [par 0246, The coin processing machine 10 is advantageously configured to communicate some or all of the above-noted transaction information, or other transaction related information, via a hardwired 202 or wireless 204 connection to a connected controller]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, Haba, McClure, and Jones because to output a receipt indicative of the total amount or direct the media reader/writer device 34 to credit a smartcard for the values of the processed coins.


23 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1) in further of McClure et al. (U.S. Pub No. 2016/0127928 A1) Haba et al (U.S. Pub No. 2013/0132576 A1) in view of Seok et al. (U.S. Pub No. 2018/0317071 All).

23. FUJISAKI, McClure, and Haba describe the wireless communication device according to claim 7, FUJISAKI, McClure, and Haba fail to show wherein: the processor is configured to store a media access control address of the terminal device a connection prohibition start time and the predetermined period in the connection-prohibited terminal list when the first application program is not in the state of being executed or run by the terminal device.
 	In an analogous art Seok show wherein: the processor is configured to store a media access control address of the terminal device a connection prohibition start time and the predetermined period in the connection-prohibited terminal list when the first application program is not in the state of being executed or run by the terminal device
[par 0156, 0252,  A MAC header may include a frame control field, a Duration/ID field, an address field, etc. The frame control field may include control information requisite for frame transmission/reception. The Duration/ID field may be established as a specific time for transmitting the corresponding frame or the like. CCA prohibition may include information indicating a time period during which HR CCA prohibition is applied (e.g., an HR CCA prohibit start time, an HR CCA Prohibit timeout, etc.). That is, if an STA is not properly serviced due to an interference signal, information about an HR CCA prohibit start time and an HR CCA prohibit timeout that define a time period may be included in the management frame requesting HR CCA prohibition in order to request HR CCA prohibition during a time period of the interference signal].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, Haba  Rabii and Seok because providing a method for supporting a Basic Service Set (BSS) by an Access Point (AP).

10.  	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1) in further of McClure et al. (U.S. Pub No. 2016/0127928 A1) Haba et al (U.S. Pub No. 2013/0132576 A1) in view of Kitano et al. (U.S. Pub No. 2017/0130945 Al).


26. FUJISAKI, McClure, and Haba shows the wireless communication device according to claim 1, FUJISAKI, McClure, and Haba fail to show wherein the predetermined period is set longer with each increase in a connection prohibition count.
 	In an analogous art Kitano show wherein the predetermined period is set longer with each increase in a connection prohibition count [par 0129,  Increasing the input count n of the pulses of the pulse signal can increase the predetermined time period P to, for example, a predetermined time period Pa. The predetermined time period Pa is a period for a frequency obtained by quartering the frequency of the pulse signal. The predetermined time period P can easily be adjusted by increasing or reducing the frequency division value N].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, Haba  and Kitani because this provides a stop timer configured to measure elapsed time starting from input of the pulse signal every time each pulse of the pulse signal is input

 

Response to Arguments

It is respectfully submitted, however, that paragraph [0057] of Bugenhagen et al merely discloses a configuration of grasping a state of network including an amount of latency, and does not disclose the configuration of (i) maintaining or cutting off a wireless connection according to an activation status of an application in a portable terminal, and (ii) refusing for a predetermined period reconnection request from the terminal device for which the wireless connection that is previously cut off. 
Accordingly, it is respectfully submitted that Fujisaki et al, McClure et al and Rabii et al, even in combination with Bugenhagen et al, fail to disclose or render obvious the features of the present invention as recited in amended claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON A HARLEY/Examiner, Art Unit 2468         
				/SYED ALI/                                           Primary Examiner, Art Unit 2468